The offense is possession of a still for manufacturing intoxicating liquor; the punishment, confinement in the penitentiary for one year. *Page 169 
No statement of facts or bills of exception are brought forward. No question is presented for review.
The judgment and sentence recite that appellant was convicted of the offense of possessing a still. Both the judgment and sentence are reformed in order that it may be shown that appellant was convicted of possessing a still for manufacturing intoxicating liquor.
As reformed, the judgment is affirmed.
Reformed and affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.